EXHIBIT 99.2 Management’s Discussion and Analysis For The Six Months Ended June 30, 2015 Management’s Discussion and Analysis August 4, 2015 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Exeter” mean Exeter Resource Corporation and its subsidiaries; (ii) information is provided as at June 30, 2015, unless otherwise stated; (iii) all references to monetary amounts are to Canadian Dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US Dollars. The following discussion is management’s assessment and analysis of the results and financial condition of Exeter and should be read in conjunction with the accompanying unaudited condensed interim consolidated financial statements and related notes. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended.All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, potential economics and development options for Caspiche as set out in the amended preliminary economic analysis study released December 19, 2014, the timing of its drilling, exploration programs and exploration results, objectives of and the completion of various studies, potential to secure adequate quantities of water and power, permitting, exercise of the option to acquire 100% of the Sideral project adjacent to its Caspiche project, the Company’s ability to mitigate against foreign exchange risk, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on its Caspiche project, and the merits of the legal challenge to the easement over surface rights at Caspiche granted by the Chilean government. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, “objectives” or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law.Such factors and assumptions include, amongst others, the effects of general economic condition; changing foreign exchange rates and actions by government authorities; uncertainties associated with negotiations; misjudgements in the course of preparing forward-looking statements; fluctuations in gold, copper, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology; continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs; price and availability of capital equipment; price of various other inputs such as fuel, electricity and reagents; recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and native groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; risks associated with project development, including risks associated with the failure to satisfy the requirements of the Company’s agreement with Anglo American on its Caspiche project which could result in loss of title; uncertainty as to timely availability of permits and other governmental approvals, uncertainty of the outcome of the legal challenge to the grant by the Chilean government of the easement over surface rights, uncertainty regarding the potential to secure adequate water, and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in the Company’s current Annual Information Form, filed with the Canadian securities regulatory authorities and other information released by it and filed with the appropriate regulatory agencies.Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended.There can be no assurance that 2 forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.For the reasons set forth above, readers should not place undue reliance on forward-looking statements.All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Exeter have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”).These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations Second Quarter 2015 The Company continued its work on the Caspiche gold-copper project in the Maricunga region of Northern Chile in an effort to advance the project.The primary focus in 2015 is the advancement of programs related to securing water for the Caspiche project and the review of lower capital alternatives for the potential development of the project. On June 9th, the Company announced the completion of the expanded water exploration drilling program for its Caspiche gold-copper project in northern Chile. The Company successfully drilled one additional, large diameter water bore hole at its Peñas Blancas water concession. Due to an extreme weather event which caused heavy damage to local infrastructure in northern Chile, only one hole of a planned two-hole program was completed before the onset of the Chilean winter. Drilling results suggest Peñas Blancas is part of a previously undiscovered, extensive, subterranean aquifer. The Company believes the aquifer could support any of the three identified low capex, development options for the Caspiche project as outlined in the Amended NI 43-101 Technical Report on the Caspiche Project (“2014 PEA”). Additionally, the aquifer could also provide an appropriate long term water resource for other potential users in this arid, largely unpopulated region of Chile. The Company, augmented by its independent, external consultants has commenced a compilation of technical reports on the Peñas Blancas aquifer. These reports will form the basis of an application for water rights, which is expected to be submitted to the Chilean water authorities in Q3 2015. An amended preliminary economic assessment (“2014 PEA”) for Caspiche released on December 19th, 2014 (with an effective date of April 30, 2014) identified three new potential development options focussed on lower throughputs and the higher grade core of the deposit.All three required lower Capex and would use lower quantities of water to support mining operations compared to previous studies.The 2014 PEA titled “Amended NI 43-101 Technical Report on the Caspiche Project, Atacama Region, Chile” dated December 19th, 2014 prepared by Santiago based engineering consultancies, NCL Ingeniería y Construcción and Alquimia Conceptos S.A. can be found at www.exeterresource.com or on SEDAR. PROJECTS CHILE Caspiche Project Northern Chile - Maricunga In 2005, the Company entered into an agreement with Anglo American with respect to seven properties in the Maricunga region of Chile.The terms of the agreement provided for increasing annual drilling and exploration commitments over five years, and the phased reversion of five properties to Anglo American.Exeter satisfied its obligations under the agreement, having spent more than the required minimum of US$2.55 million, including completing more than 15,500 metres (“m”) of required drilling, and exercised its option to acquire a 100% interest in the Caspiche property in February 2011.Anglo American retains a 3% net smelter royalty (“NSR”) from production from the property and has the right to buy the property back by reimbursing certain of the Company’s expenditures incurred on the property if it is not put into production within 15 years from the date the Company exercised its option.In addition, the Company will be required to pay a further 0.08% NSR from production pursuant to an agreement with a private entity. The Company is required to make a US$250,000 advance royalty payment annually up until March 31, 2020 (US$1,250,000 paid to June 30, 2015) and thereafter US$1.0 million annually for the period March 31, 2021 to March 31, 2025 or until commencement of commercial production.Should production commence prior to March 31, 2025, the advance royalty will cease and NSR will be payable. The Caspiche project is located in a prolific region of gold-porphyry deposits, 15 kilometres (“km”) (10 miles) southeast of Kinross Gold’s Maricunga open pit mine (formerly known as the Refugio mine) and 11 km (7 miles) north of Barrick Gold – Kinross Gold’s Cerro Casale project. 4 Sideral project On March 1, 2011 the Company entered into an option agreement to acquire 100% of the Sideral project adjacent to its Caspiche project.The agreement provides for the Company to acquire 100% of the Sideral property by meeting escalating annual drilling requirements, to a total of 15,000 m, within four years.After the 15,000 m of drilling is completed, the vendor has a once only back in right to acquire a 60% interest in the property, provided the discovery of a mineral deposit of greater than 100 million tons at a grade of +0.5% copper has been made.Should the vendor elect to back in, it will be required to repay the Company three times its expenditure on the property, alternatively its interest will revert to a 2% NSR.The Company has the right to purchase 50% of the NSR for US$10 million.To date the Company has not met the annual drilling requirements and is in discussions with the vendor regarding amendment of the option agreement. Water agreement In January 2014, the Company’s Chilean subsidiary, Sociedad Contractual Minera Eton Chile (Eton), negotiated new water exploration agreement (“Water Agreement”) terms with the Chilean subsidiary of Canadian company Atacama Pacific Gold Corporation (“Atacama Pacific”).The new terms amend the original agreement entered into between the parties in May 2013.The Water Agreement allows Eton to earn an additional 40% interest, for an aggregate 90% interest, in any water rights granted following the discovery of water near Peñas Blancas (Laguna Verde) in the Maricunga region, northern Chile.To earn the additional 40% interest, Eton is required to incur an additional 40% (total of 90%) of all expenditures relating to exploration and potential development on the water tenements.In addition, in the event ofapproval of water rights by the General Directorate of Water Resources (“DGA”), Eton will assume Atacama Pacific’s obligation to pay Hydro Exploranciones SpA (“Hydro”), an Atacama Pacific affiliate, US$15,000 per litre per second (“l/s”) of DGA approved water rights.Atacama Pacific will remain obligated to pay Hydro US$15,000 per l/s on its 10% interest.Regardless of the total amount of DGA approved water acquired, payments to Hydro are capped at US$1 million.These payments are not applicable to Eton’s original 50% interest in any water rights acquired.In addition, Eton will pay US$5,000 per month to Hydro from the date of any application for water rights for assisting with securing such water rights.The aggregate of the monthly payments are deductible from any amount payable to Hydro for water rights acquired.The objective of the water program is to identify, evaluate, and secure water sources to support a potential initial heap leach gold stage and a follow-on gold-copper sulphide stage of mining at the Company’s Caspiche gold-copper project. Land easement On June 10, 2013 the Company announced that its application for surface rights had been granted by the Chilean Government.The Company already had a lease agreement with the Chilean Government for the surface rights that correspond to its initial mineral rights in the area, and the new easement (“Easement”), which is valid for 25 years, extends this area to cover most of its additional tenements as well as surfaces that may be required for Caspiche development.In order to maintain these rights, which are valid for 25 years, the Company is required to make payments of 157,529 Unidades de Fomento (UF)*, an equivalent of approximately US$6.5 million over 10 years of which $2.5 million has been paid to June 30, 2015.Eight annual payments of approximately US$500,000 remain payable.As these annual payments are payable at the Company’s option, the Company has not accrued any liability in connection with the Easement.Early in 2014, Eton Chile was served with a court claim challenging the Chilean Government’s grant of the Easement.The claim, filed before the Santiago Civil Court, was filed by a private Chilean mineral exploration company, Compañía Minera Cerro del Medio SCM (“SCM Cerro del Medio”).Under Chilean mining law there are provisions which provide for securing necessary surface access for the development of mineral deposits.SCM Cerro del Medio’s claim, cites “non-compliance by the Chilean Government of certain legal formalities required to approve the easement” and “that the easement granted overlaps SCM Cerro del Medio’s Santa Cecilia project mining properties”.A review of the claim by Eton Chile’s Chilean legal counsel has concluded that SCM Cerro del Medio’s claim has no grounds under Chilean law and should be rejected. * Unidad de Fomento (UF). This is a unit of account used in Chile. The exchange rate between the UF and the Chilean peso is constantly adjusted to inflation so that the value of the UF remains constant. Results from Operations The Company began 2015 and ended the quarter with 88,407,753 common shares outstanding.During the quarter, no options were exercised. As at August 4, 2015 the Company had 88,407,753 shares outstanding. 5 Summary of Financial Results Selected Information The Company’s unaudited condensed interim consolidated financial statements for the second quarter ended June 30, 2015 (the “Interim Financial Statements”) have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as applicable to interim financial reports including IAS 34 “Interim Financial Reporting”.The following selected information is taken from the Interim Financial Statements. Three Months Ended June 30, 2015 The Company ended its second quarter ended June 30, 2015 with $25.3 million in cash and cash equivalents, and incurred approximately $1.3 million in exploration expenditures during the period.Share-based compensation expense of $34,000 was incurred due to recognizing the expense associated with the vesting of certain stock options that were issued in previous years. Six Months Ended June 30, 2015 compared to the Six Months Ended June 30, 2014 At June 30, 2015, the Company had $25.3 million in cash and cash equivalents, $5.5 million less than the $30.8 million that was held at December 31, 2014.The decrease relates to the Company utilizing its cash resources to fund project exploration, mainly water exploration, and administrative requirements. The Company currently has no revenue generating activities.Interest income of $160,000 was recognized in the six months ended June 30, 2015 compared to $262,000 in the six months ended June 30, 2014.The decrease in 2015 was due to less cash in treasury as it was utilized in funding project exploration and administrative activities. Loss for the six month period ended June 30, 2015 was $4.7 million compared to $5.4 million in the same period of 2014. Significant variances for expenses: ● Mineral property exploration expenditures: $3.6 million ($4.3 million in 2014) – the higher expenditure in 2014 was largely attributable to costs related to water exploration expenditures and the review of lower capital cost alternatives for the potential development of the Caspiche project which was completed in 2014 while in 2015 the water exploration program was terminated earlier than expected due to severe weather. ● Administration salaries and consulting: $431,000 ($317,000 in 2014) – the increase in 2015 is mainly due to the recording of a provision for staff termination. ● Directors’ fees: $75,000 ($138,000 in 2014) – the change is mainly due to a decrease of approximately $63,000 in share-based compensation recognized in 2015 compared to 2014 due to options vesting in 2014. Three Months Ended June 30, 2015 compared to the Three Months Ended June 30, 2014 The loss in the three months ended June 30, 2015 of $1.8 million is $700,000 less than the loss of $2.5 million incurred in the three months ended June 30, 2014. Significant variances for expenses: ● Mineral property exploration expenditures: $1.3 million ($2.1 million in 2014) – the decrease in exploration expenditures for Q2 2015 is mostly attributable to lower costs incurred in 2015 related to the water drilling program in Peñas Blancas which had to be terminated earlier than expected due to severe weather conditions. ● Administration salaries and consulting: $262,000 ($154,000 in 2014) – the increase in 2015 is mainly due to the recording of a provision for staff termination. 6 The following is a summary of continuing operations results from the Company’s consolidated financial statements: Three month period ended June 30, (in thousands) Interest income $
